     Case 9:18-bk-10894-DS         Doc 61 Filed 12/10/18 Entered 12/10/18 12:25:27                 Desc
                                     Main Document Page 1 of 2


 1

 2
                                                                         FILED & ENTERED
 3

 4                                                                             DEC 10 2018
 5
                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
 6                                                                        BY ortiz      DEPUTY CLERK


 7
                                                                   CHANGES MADE BY COURT
 8                            UNITED STATES BANKRUPTCY COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                      NORTHERN DIVISION
11   In re:                                               Case No. 9:18-bk-10894-DS
12                                                        Chapter 11
              RONALD FRANCES PALMER
13            LOLA MARIE PALMER                           ORDER GRANTING REQUEST FOR
                                                          CHAPTER 11 STATUS CONFERENCE
14

15                                                        Status Conference:
                                                          Date:         January 29, 2019
16                                                        Time:         1:30 p.m.
                                                          Place:        Courtroom 201
17                                        Debtors.                      1415 State Street
                                                                        Santa Barbara, CA 93101
18

19

20            The court having reviewed and considered the “Request for Status Conference Pursuant

21   to 11 U.S.C. 105(d)(1)” (the “Request,” Docket No. 60), and good cause appearing therefor,

22            IT IS HEREBY ORDERED that the Request is granted, and a status conference in this

23   case will be held on January 29, 2019 at 1:30 p.m.

24   ///

25

26

27

28
     Case 9:18-bk-10894-DS          Doc 61 Filed 12/10/18 Entered 12/10/18 12:25:27        Desc
                                      Main Document Page 2 of 2


 1          IT IS FURTHER ORDERED that, no later than January 22, 2018, the debtors shall file a
 2   status report including the information referred to in the Request.
 3                                                       ###
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24        Date: December 10, 2018

25

26

27

28
